986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Emerson PLEASANT, Appellant.
No. 92-2331.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 12, 1993.Filed:  January 20, 1993.

Before JOHN R. GIBSON, Circuit Judge, HEANEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Having pled guilty to one count of conspiracy to unlawfully transport firearms and to two counts of unlawful transportation of firearms, Emerson Pleasant was sentenced by the District Court1 to a prison term of eighteen months.  The sentence imposed reflects an upward departure from the guideline sentencing range of six to twelve months.  Pleasant appeals this sentence, arguing that the District Court incorrectly departed upward from the guideline range by using impermissible factors.


2
This Court has carefully considered the arguments made by Pleasant.  We conclude that the upward departure is both legally and factually justified and is reasonable in light of the circumstances of the case.  Accordingly, the sentence is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Joseph E. Stevens, Jr., Chief United States District Judge for the Western District of Missouri